Citation Nr: 1018267	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 
2008, for the award of a 70 percent disability rating for 
service-connected posttraumatic stress disorder (PTSD).  

2.  Whether clear and unmistakable error was made in a 
December 2005 rating decision that denied entitlement to 
service connection for a bilateral foot disability, claimed 
as jungle rot.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in October 2008 and 
December 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) above.   


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO increased the 
Veteran's disability rating for service-connected PTSD to 70 
percent, effective December 9, 2008.  

2.  Prior to December 2008, the preponderance of the evidence 
showed that the Veteran's service-connected PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily.  

3.  From December 2008, the preponderance of the evidence 
shows that the Veteran's service-connected PTSD is manifested 
by a decrease in social and occupational functioning, with 
deficiencies in family relations, work, and mood.  

4.  In a December 12, 2005 rating decision, the RO denied 
entitlement to service connection for jungle rot of the feet.  

5.  The December 12, 2005 rating decision was not reasonably 
supported by the evidence then of record and was not 
consistent with VA law and regulations then in effect.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
9, 2008, for the award of a 70 percent rating for service-
connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400, 4.130, Diagnostic Code 
9411 (2009).  

2.  The December 12, 2005 rating decision denying entitlement 
to service connection for jungle rot of the feet contains 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

Service connection for PTSD was established in December 2005, 
and the RO assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
February 18, 2005.  

The Veteran appealed the disability rating assigned to his 
service-connected PTSD and, in a rating decision dated 
January 2007, the RO increased the Veteran's disability 
rating to 30 percent, effective February 18, 2005.  

The Veteran asserted that his service-connected PTSD 
warranted a disability rating higher than 30 percent and, 
thus, his appeal for a higher disability rating continued and 
he was afforded a VA examination.  In a rating decision dated 
December 2008 (issued in January 2009), the RO increased the 
Veteran's disability rating to 70 percent, effective December 
9, 2008, the date of the VA examination.  

The Veteran has asserted that the proper effective date for 
the award of the 70 percent disability rating should be 
February 18, 2005, as the evidence supports a 70 percent 
rating in 2005.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2009).  An effective date for a 
claim for increase may be granted prior to the date of claim 
if it is factually ascertainable that an increase in 
disability had occurred within one year before the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2009); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2009).  A 30 percent rating is warranted 
where there is an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

As noted, the Veteran has asserted that the 70 percent 
disability rating is warranted from February 18, 2005, the 
date his claim for service connection for PTSD was received.  
The Veteran and his representative have argued that the 
evidence shows the Veteran's PTSD symptoms have been severe 
since 2005.  

Review of the pertinent evidence reveals that, throughout the 
pendency of this claim and appeal, the Veteran's service-
connected PTSD has been manifested by sleep disturbance due 
to nightmares, irritability, anger problems, self-isolation, 
and anxiety.  See VA examination reports dated July 2005 and 
December 2008; see also progress notes dated from 2005 to 
2007; March 2006 Notice of Disagreement.  While the Veteran 
has exhibited primarily the same symptoms throughout the 
appeal, the Board finds that the evidence shows an increased 
severity of symptoms in December 2008.  

Prior to December 2008, the evidence shows that the Veteran 
reported experiencing nightmares two times a month but 
sometimes two to three times a week.  See July 2005 VA 
examination report; see also June 2006 progress note from 
L.M., L.C.S.W.  The Veteran reported that, on one occasion he 
woke up with his hands around his wife's neck, which was the 
only time he had ever put his hands on her.  See June 2006 
progress note.  In this regard, the evidence shows the 
Veteran had problems with irritability and anger; however, 
the evidence shows the Veteran was generally able to control 
his anger.  While progress notes show the Veteran had 
incidents of verbal outbursts, episodes of violence or a 
desire to become violent is not reflected in the evidence.  
In fact, the Veteran reported one incident when road 
conditions caused a hazardous situation but he was able to 
control his anger about the situation.  See January 2006 
progress note.  

The evidence dated prior to December 2008 shows that the 
Veteran reported that he drove a long haul truck because 
truck driving allowed him solitude and helped him avoid 
authority figures.  Despite the evidence of self-isolation, 
the Veteran reported having a lot of great friends and he was 
interested in engaging in counseling.  See August 2005 VA 
examination report.  In addition, while the Veteran reported 
that his symptoms affected his job, the evidence does not 
contain any specific examples of problems on the job and the 
evidence shows that the Veteran was on the bid committee at 
work.  See November 2005 progress note.  

Otherwise, the evidence shows the Veteran's mood and affect 
were congruent and appropriate to the topic being discussed.  
The Veteran was well-groomed, with good communication, self-
hygiene, judgement, and abstract thinking, without any 
significant disturbance in mood or motivation or cognitive 
impairment.  See August 2005 VA examination report; progress 
notes from 2005 to 2007.  

Based on the foregoing, the Board finds that, prior to 
December 2008, the preponderance of the evidence supports no 
more than a 30 percent rating, as the evidence showed 
symptoms that more nearly approximated an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily.  

In contrast to the foregoing, the evidence dated from 
December 2008 shows the Veteran's ability to adapt to 
stressful situations or control his anger had significantly 
decreased.  The Veteran reported that he retired from his job 
early because he was unable to handle the changes that were 
being made to his route.  The Veteran felt that the changes 
would cause increased stress and he felt that he would be at 
high risk of injuring others while driving.  See December 
2008 statement from L.M. L.C.S.W.; December 2008 VA 
examination report.  In this regard, the Veteran reported 
that his temper was out of hand and he had experienced 
incidents of road rage, as he had words with customers during 
deliveries, had threatened an obnoxious driver, and had sworn 
at his supervisor.  See December 2008 VA examination report.  

In addition to the decreased ability to maintain control over 
his anger and adapt to stressful situations, the Veteran 
reported problems with concentration and remembering what he 
was doing.  He also reported that he was isolated, with no 
regular contact with friends or going out, and poor 
relationships with his children.  

In evaluating the evidence dated from December 2008, the 
Board finds that the evidence clearly shows a decrease in 
social and occupational functioning, with deficiencies in 
family relations, work, and mood.  While the evidence dated 
prior to December 2008 shows problems with anger control and 
issues with his family and work, the evidence dated from 
December 2008 shows a distinct contrast in the severity of 
his symptoms and his ability to control his anger or adapt to 
stressful situations.  

Therefore, based on the foregoing, the Board finds that the 
proper effective date for the 70 percent rating is December 
9, 2008, the date of the VA examination, as evidence of 
increased severity of symptoms, inability to adapt to 
stressful situations, and inability to control anger are not 
shown prior to that date.  This is the date in which it was 
factually ascertainable that the Veteran's disability 
increased in severity.  Prior to December 9, 2008, the 
Veteran's symptoms did not meet the criteria for a 70 percent 
evaluation.  

The Board notes that while there are progress notes dating to 
2007, as noted above, the symptoms reported therein support a 
30 percent evaluation but no higher.  The first record of an 
increased severity is not until the December 9, 2008 VA 
examination.  As such, the Board finds that the preponderance 
of the evidence is against the grant of an effective date 
earlier than December 9, 2008, for the award of a 70 percent 
for service-connected PTSD, and the benefit-of-the-doubt is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

CUE Claim

In a rating decision dated December 2005, the RO denied 
entitlement to service connection for jungle rot of the feet 
on the basis that there was no evidence that the Veteran was 
treated for or diagnosed with chronic jungle rot during 
service or objective medical evidence linking the claimed 
disability to any disease or injury incurred during service.  

The Veteran has asserted that the RO committed CUE in the 
December 2005 rating decision because, in light of the July 
2005 VA examination report, the RO did not properly consider 
38 C.F.R. § 3.304(d) in evaluating his claim.  The Veteran, 
through his representative, has argued that, because the 
Veteran served in combat in Vietnam, an area well-known for 
its tropical climate, the RO should have granted service 
connection for tinea pedis.  

The Court of Appeals for Veterans Claims (hereinafter "the 
Court") has delineated a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, supra.  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo, supra.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

Turning to the merits of the claim, review of the record, as 
it existed at the time of the December 2005 rating decision 
reveals that the service treatment records were negative for 
any complaints, treatment, or findings related to jungle rot, 
tinea pedis, or any other fungal infection affecting the 
Veteran's feet.  Nevertheless, the Veteran had submitted lay 
statements, which stated that his jungle rot began after he 
got home and he believes it was because he no longer had the 
cream the military gave them for their feet.  The Veteran 
stated that he saw a doctor right after service who called 
his condition jungle rot and that he periodically suffers 
from that condition.  

Also of record at the time of the December 2005 rating 
decision was a July 2005 VA examination report, wherein the 
Veteran's report of medical history was noted.  The Veteran 
reported that he got jungle rot when he was in the military 
and that, when he was in Vietnam, he was given powder to put 
on his feet.  The Veteran reported that he did not go to sick 
call because he did not want to miss the flight and that, 
when he was out in the field, he was told to urinate on his 
feet in the shower.  He also stated that, when he returned, 
he was given cream to use but nothing helped.  After 
examining the Veteran, the VA examiner diagnosed him with 
tinea pedis, bilateral feet.  The July 2005 VA examiner 
opined that it was at least as likely as not that the 
Veteran's tinea pedis began in the military, although the 
examiner noted that this is by the Veteran's history and not 
documented in his records.  

As noted, in the December 2005 rating decision, the RO denied 
the Veteran's claim stating that there was no evidence that 
the Veteran was treated for or diagnosed with chronic jungle 
rot during service or objective medical evidence linking the 
claimed disability to any disease or injury incurred during 
service.  

Given the evidence that was of record at the time of the 
December 2005 rating decision, the laws that existed at the 
time of the decision, and the RO's reasons for denying the 
Veteran's claim, the Board finds that CUE was committed in 
the December 2005 rating decision and service connection 
should have been granted.  

In making this determination, the Board notes that the 
Veteran is correct in that the RO did not properly consider 
or apply the regulatory provisions in evaluating his claim.  
The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  See 38 C.F.R. § 3.304(d).  The evidence of 
record at the time of the December 2005 rating decision 
showed the Veteran served in the Summer and Fall Campaigns in 
Vietnam, for which he was awarded the Vietnam Campaign and 
Service Medal, with two bronze stars, the Army Commendation 
Medal, and the Air Medal; however, there was no affirmative 
evidence of record that showed the Veteran served in combat.  

Nevertheless, the regulations also state that each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types, and circumstances of his service as 
shown by the service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due considerations to VA's policy to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  See 
38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a).  

Applicable statutory provisions also provide that the 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
See 38 U.S.C.A. § 5107(b).  

Given the applicable regulatory and statutory provisions in 
this case, the Veteran's statements were sufficient to 
establish competent lay evidence of treatment for a foot 
disability during service, for which he was given powder and 
creams during service.  The Veteran's statements are also 
considered competent lay evidence of treatment shortly after 
service, where he was told he had jungle rot.  While there 
was no contemporaneous medical evidence of treatment during 
or after service of record at the time, the lack of such 
evidence did not render the Veteran's statements inherently 
incredible.  See Buchanan v. Nicholson, F.3d 1331, 1337 
(2006).  Instead, the RO should have considered the Veteran's 
statements in light of the places, types, and circumstances 
of his service as shown by the service records, the official 
history of each organization in which he served, his medical 
records and all pertinent medical and lay evidence of record 
at the time.  

The Veteran is shown to have served in the Republic of 
Vietnam from July 1969 to July 1970 and his report of 
developing jungle rot and being given powder and cream during 
service is consistent with the places, type, and 
circumstances of his service in Vietnam.  There are, however, 
inconsistent reports of when the Veteran's foot problems 
began, as he initially reported that his jungle rot started 
after service because he did not have the cream the military 
gave him but later reported that his jungle rot began during 
service.  Nevertheless, the Veteran's conflicting statements 
raise a reasonable doubt as to whether his jungle rot began 
in service and, as such doubt is resolved in favor of the 
Veteran, the Board finds the lay evidence establishes that 
the Veteran's jungle rot began in service, for which the 
Veteran received powder and cream for treatment.  

The error had it not been made would have manifestly changed 
the outcome at the time of the rating decision in December 
2005 and the Board can only conclude that the original rating 
decision was fatally flawed.

Where as here the evidence establishes clear and unmistakable 
error, the prior rating decision of December 2005 is 
reversed, which has the same effect as if the corrected 
decision had been made on the date of the reversed decision, 
that is, the establishment of service connection for a 
bilateral foot disability, claimed as jungle rot.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  

In this case, the Veteran is challenging the effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

In this case, the RO sent the Veteran a letter in March 2005 
that fully addressed all required notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate his claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Therefore, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  The Board also notes that the RO 
also sent the Veteran a letter in September 2008 that 
informed him of how disability ratings are assigned for PTSD.  
Thus, the Board concludes that all required notice has been 
given to the Veteran.  

As to the CUE claim on appeal, the Board finds that VCAA 
notice is not required because the issue involves a motion 
for review of a prior final decision on the basis of clear 
and unmistakable error (CUE).  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).


ORDER

Entitlement to an effective date earlier than December 9, 
2008, for the award of 70 percent for service-connected PTSD 
is denied.

The December 2005 rating decision that denied entitlement to 
service connection for jungle rot of the feet was clearly and 
unmistakably erroneous.  



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


